Opinion by
Mb. Chief Justice Paxson,
This case was fought step by step in the court below and pressed with much zeal and ability here. The specifications of error are too numerous to be considered in detail. Several of them are to the admission of evidence; the remainder to answers to points, and the charge of the court.
The facts may be summarized as follows: During the political campaign of 1882, the appellant (defendant below) was chairman of the democratic state committee. It is alleged that as such chairman he caused to be published an advertisement offering a reward of one thousand dollars “for the prosecution and conviction of persons who violate any of the statutes of this commonwealth against bribery or corruption at elections ; ” that later in the campaign he visited Bradford, *208McKean county, and in a political speech there he declared that his committee proposed to put a stop to bribery and corruption at elections, and that he had one thousand dollars to pay for the arrest and conviction of persons who violate the election laws at the coming election. It further appeared that one B. J. Wilmoth, the plaintiff below, on the night before the election, obtained from E. N. Howard, a tax collector of Bradford township, a tax receipt purporting to have been is sued to E. S. Johnson, a fictitious person; that Wilmoth paid him for it and obtained from him at the same time a number of blank tax receipts; that he at once arrested Howard and had him bound over to appear at court. He was subsequently indicted for the offence to which he pleaded guilty; whereupon the court of quarter sessions suspended sentences ; the defendant was allowed to go without day, and no punishment has ever been imposed upon him. It was alleged, however, that he was required to pay the costs.
This suit was brought in the court below by Wilmoth against the defendant to recover the reward of one thousand dollars offered by the latter. The defendant refused to pay on the grounds that the prosecution had not been bona fide; that the plaintiff had procured the offence to be committed, and that his offer of reward did not contemplate the payment of persons for procuring violations of the law.
The bona fides of the prosecution was fairly submitted to the jury. The learned judge below instructed them- in his charge as follows: “ I have no hesitation in saying that if Wilmoth induced this man to commit a crime, either by himself or those he employed, by any trick or device or artifice, induced him to do a thing that he would not have done of his own volition and own mind, there could be no recovery. But if he simply went to him and asked him for a tax receipt, and that was all he did, and it was furnished him, I don’t think that that-was such a trick or artifice as makes it improper or illegal that Mr. Wilmoth should recover the reward alleged to have been offered.”
In view of this charge we must regard this branch of the case as disposed of by the verdict of the jury.
It was further contended by the appellant that there was no conviction within the meaning of the offer; that the convic*209tion is only complete when followed by the judgment of the court. Upon this point we have been furnished with an elaborate argument on both sides. It is not needed that we should enter upon a discussion of the meaning of the word “ conviction” in its technical sense. We must regard it as it was probably intended to be used, in its popular sense. In common parlance, a verdict is called’ a conviction: Smith v. Commonwealth, 14 S. & R. 69. In this case there was more than a verdict. There was a plea of guilty, which was a confession of guilt by the defendant. This was all that it was possible for the prosecutor to do. He had brought the offender to the bar of the court and compelled a plea of guilty. He had no further control of the case. The sentence was entirely within the power of the court. We are of the opinion that Howard was convicted of an offence against the election laws within the meaning of the defendant’s offer.
A careful examination of the specifications which refer to the admission of evidence fails to disclose error. All that was objectionable in the deposition of John Murphy appears to have been excluded, and the other specifications upon this branch of the ease are without merit.
Nor do we find error in the answers to points. The position assumed by the defendant that if he did offer a reward “ for the arrest and conviction of any person who should, between the dates of the offer and the ensuing election, commit any offence against the election laws of Pennsylvania, such offer was without consideration as between the plaintiff and defendant,” cannot be sustained. See seventh specification. The reason given for this assumption is that each had an equal interest in preserving the purity of elections in the state of which both were citizens, and that the duty of one was the same as the duty of the other in regard to bringing to justice persons who should thereafter be guilty of violating the election laws. And the; further suggestion was made that an offer of reward for the conviction of persons for offences thereafter committed, was void as against public policy.
We would regret to be compelled to sustain either of these positions. We must assume that the offer of this reward, made publicly, and in an impressive manner, at a large meeting of the Democratic party, was made honestly, and for the purpose of *210preventing election frauds at the ensuing election. Considered in this light, it was a commendable act, and worthy of imitation by others. When acted upon by a citizen, and an offender brought to justice, by reason of the offer, we cannot say there was no consideration for the offer. While it may have been prompted by a sincere desire to enforce the election laws, it is perhaps not straining a point to say that the defendant may have at the same time intended to benefit the political party of which he is so conspicuous a member. Having had this advantage or consideration for his offer he is not in a position to repudiate it upon the ground of want of consideration. Upon the faith of it the plaintiff may have expended both time and money in doing what he was under no legal duty to do. He was not charged by the law, either with detecting offences or with bringing offenders to justice. On the contrary, those duties are cast by the law upon its legally constituted officers.
Even yet more untenable is the defendant’s position that it is against public policy to offer a reward for the conviction of persons for offences thereafter to be committed against the election laws. We would be loath to believe that the defendant, in order to obtain a political advantage for his party, would have offered the reward if he knew it was against public policy. An offer of this kind is intended to deter people from the commission of such offences. There is nothing in it which operates as a lure or inducement to persons to violate the law. Offences against the election laws are the most deadly perils which the state has to endure. They strike at the foundations of social order. They are at all times difficult to reach, and, with few exceptions, go without detection and punishment. No surer method of reaching them has ever been devised than that of offering a reward. There are numerous instances in which it has been successful, of which the present case is one, and those who have procured this result are entitled to commendation for their liberality and public spirit.
We find no error in the answer of the court below to the defendant’s second point, nor do we find substantial error in any of the other answers to points, or in those portions of the charge embraced in the respective specifications. The case was fairly submitted to the jury, and the verdict appears warranted by the testimony.
Judgment affirmed.